Citation Nr: 1214560	
Decision Date: 04/20/12    Archive Date: 04/27/12

DOCKET NO.  08-31 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disorder, to include arthritis, and as secondary to plantar warts of both feet, hyperhidrosis of the feet, and periungual warts of the right thumb and index finger.

2.  Entitlement to service connection for a bilateral knee disorder, to include arthritis, and as secondary to plantar warts of both feet, hyperhidrosis of the feet, and periungual warts of the right thumb and index finger.

3.  Entitlement to a rating in excess of 10 percent for plantar warts of both feet, hyperhidrosis of the feet, and periungual warts of the right thumb and index finger.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from November 1968 to August 1971. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The appellant and his spouse testified at a September 2009 hearing before a Decision Review Officer at the Milwaukee RO.  Although the appellant also initially requested in his October 2008 substantive appeal that he be scheduled for a hearing before a member of the Board, that request was withdrawn in July 2010.  He has not made a renewed request for a hearing before a member of the Board.

This case was previously before the Board in September 2010 and remanded for additional development.  For the reasons discussed below, the Board finds that there has not been substantial compliance with the September 2010 remand and that another remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998) 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In March 2012, the Board received new evidence from the appellant which included a January 2012 letter from J.J.D., a VA podiatrist.  In the letter, Dr. J.J.D. stated that the appellant had warts removed from his left foot while in the service with resultant painful scar and callus formation.  Dr. J.J.D. opined that the painful callus and the changes it had caused in the appellant's ambulation were "least likely as not" to have resulted in the appellant's chronic and progressive problems with his knees and hips.  Thus, the new evidence is pertinent to the appellant's claims.  The Board notes that VA regulations require that pertinent evidence submitted by the appellant must be referred to the agency of original jurisdiction for review and preparation of a supplemental statement of the case (SSOC) unless this procedural right is waived in writing by the appellant or representative.  38 C.F.R. §§ 19.37, 20.1304 (2011).  There is no indication that the appellant or his representative waived RO consideration of the new evidence.  Consequently, the case must be remanded for RO consideration of the new evidence.

In the September 2010 remand, the Board requested a VA examination to determine the current symptoms and severity of the service-connected plantar warts of the feet, hyperhidrosis of the feet, and periungual warts of the right thumb and index finger.  A November 2010 VA examiner found there was no evidence of plantar warts on the examination.  The VA examiner stated that the appellant had "[e]xcessive pronation [missing word] his forefeet bilaterally, [missing word] as a result of plantar warts.  His calluses are more likely related to his current podiatry pronation condition."  Given the context of the sentence, it appears that the VA examiner opined that the pronation was "not" as a result of plantar warts.  However, the word between "bilaterally and "as" is missing in the printed copy.  An electronic copy of the November VA examination report is not available in the appellant's virtual VA file.  An opinion as to whether the appellant's foot pronation is related to his service-connected plantar warts of the feet and hyperhidrosis of the feet is necessary to determine the current symptoms and severity of the disability.  As the copy of the November 2010 VA examination in the claims file is unclear, the issue of entitlement to a rating in excess of 10 percent for plantar warts of both feet, hyperhidrosis of the feet, and periungual warts of the right thumb and index finger must be remanded so that a complete copy of the November 2010 VA examination can be added to the claims file.

Additionally, in the September 2010 remand, the Board requested VA examinations to determine the etiology of any bilateral hip and/or knee disabilities, to include as secondary to plantar warts of both feet, hyperhidrosis of the feet, and periungual warts of the right thumb and index finger.  The appellant's hip and knee disabilities were evaluated at a VA examination in November 2010.  The November 2010 VA examiner opined that it was less likely than not that the appellant's foot condition caused the knee and hip problems.  The VA examiner stated that keratoses likely caused foot changes given the weight bearing accommodations to offload the painful keratoses.  However, the VA examiner did not explain whether the appellant's keratoses were related to his service-connected plantar warts of the feet or hyperhidrosis of the feet.  The VA examiner stated that the knee and hip conditions were likely secondary to some other cause, but aggravated by the feet only.  The VA examiner further opined that "aggravation with knees and hips" was not consistent for permanent aggravation of knee and hip problems given the history and findings reported.  However, the VA examiner did not provide a complete rationale for the opinion that the knees and hips had not been permanently aggravated.  As the VA examiner did not explain whether the appellant's keratoses were related to his service-connected foot disabilities or provide a rationale for his opinion that the foot disabilities had not permanently aggravated the knee and hip problems, the VA examination is inadequate.  Consequently, a new opinion is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Print and associate with the claims file a complete copy of the November 2010 VA examination report assessing the current symptoms of the Veteran's service-connected plantar warts of both feet, hyperhidrosis of the feet, and periungual warts of the right thumb and index finger.  In associating the November 2010 VA examination report with the claims folder, effort must be made to ensure that punctured holes in the report do not delete any words of the document.

2.  Arrange for a health care provider with appropriate expertise to review the appellant's VA claims folder and provide an opinion, with supporting rationale, as to: 

* Whether it is at least as likely as not that the appellant has a hip and/or knee disorder that is etiologically related to the appellant's active service.

* Whether it is at least as likely as not that the appellant has a hip and/or knee disorder that is caused by or aggravated by the appellant's service-connected plantar warts of both feet, hyperhidrosis of the feet, and periungual warts of the right thumb and index finger, to include due to an altered gait produced by the disorders.

It is noted that "aggravation" means a permanent increase in the severity of the underlying disability beyond the natural progression of the disability.  See 38 C.F.R. § 3.310(b).

If aggravation is demonstrated, the examiner should state a baseline level of disability and quantify the amount of aggravation to the extent possible, considering earlier medical evidence of record as a point of comparison, and also considering the appellant's statements as to current and past symptoms.

* If the VA examiner agrees with the November 2010 VA examiner that the appellant's bilateral hip and knee disorders were aggravated by keratoses of the feet, the examiner should provide an opinion as to whether it is at least as likely as not that the keratoses are proximately due to, or chronically aggravated by, the appellant's service-connected foot disabilities. 

If the reviewing examiner finds that physical examination of the appellant and/or diagnostic testing is necessary, such should be accomplished.

The VA clinician is requested to provide a thorough rationale for any opinion provided.  The clinician should review the claims folder and this fact should be noted in the accompanying medical report.
 
It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided. 

3.  Thereafter, readjudicate the issues on appeal, to include consideration of the January 2012 letter from Dr. J.J.D.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


